Case 1:17-cv-03014-VEC-OTW Document 107-7 Filed 10/05/18 Page 1 of 4




              EXHIBIT G
Case 1:17-cv-03014-VEC-OTW Document 107-7 Filed 10/05/18 Page 2 of 4

  Case 1:17-cv-03014-VEC-OTW Document 81-13   Filed 06/15/18 Page 1 of 3




                            EXHIBIT 13




                                                               06/15/IS 12:45 PM
          Case 1:17-cv-03014-VEC-OTW Document 107-7 Filed 10/05/18 Page 3 of 4

               Case 1:17-cv-03014-VEC-OTW Document 81-13                 Filed 06/15/18    Page 2 of 3


    Schnittman, Evan (Law)

    From:                           mariah lopez <mariah4change@gmail.com>
    Sent:                           Wednesday, June 07, 2017 10:53 PM
    To:                             Schnittman, Evan (Law)
    Subject:                        Re: Shelter Sites


    Good evening

    I am concerned that these shelters represent the worst of the worst in terms of DHS female shelters, and that
    DH$ is scrambling to prove a point.

Like WIN West, I have received multiple disturbing first hand accounts about all of the shelters DHS
recommends. Trans women universally condemn all of the shelters you listed, and I’m afraid to go to any of
them,

I also believe that none of these facilities can accommodate my specific mental health needs, which include
living with other GLBTQ individuals, Despite the fact that I identify as a “female” for medical reasons or on
standardized legal forms, I am a Trans woman, or woman of Trans experience. None of the shelters DHS has
attempted to transfer me to is for Trans identified individuals.

New York City and State law protect my right not to be forced to “pass”, “hide”, or go “stealth” in order to
avoid uncomfortable harassment or questions in a non-GLBTQ shelter. Regardless of allegations that have
sparked Project Renewal’s demand to have me transferred, it’s DHS’s own fault that there aren’t more shelters
specifically for GLBTQ individuals, especially Trans women.

My PTSD and the unique nature of my other compounded conditions require minimal negative social triggers in
order for me to function with the least chance of detrimental symptoms. Marsha’s House is the only shelter
within DilS which will minimize the symptoms of my conditions the most, and Marsha’s is the reason why I
chose to enter the shelter system in the first place.

If staff feel so “afraid” of me at Marsha’s, Project Renewal can transfer them. Otherwise I demand a chance to
defend myself formally cx judicially against the allegations of record, There have been far worse threats and
altercations at Marsha’s whcrc individua1 are nut truiisfened out. Targeting me specifically, is retaliation.
Project Renewal is exaggerating allegations in an attempt to neutralize my credibility in ongoing investigations
by NYC DOT and the Bronx DA’s office. I should not be forced out of a safe space simply because of well
framed allegations by “conflicted” individuals.

The City’s obligation is to me; a homeless cx foster youth who is legal]y disabled and who was the recent victim
of a sex related felony crime. I should not be homeless tonight.

-   Mariah Lopez


On Jun 7, 2017 7:17 PM, “Schnittman, Evan (Law)” <ç cia t@la             ic.goy’ wrote:

Hi Ms. Lopez,
      Case 1:17-cv-03014-VEC-OTW Document 107-7 Filed 10/05/18 Page 4 of 4

         Case 1:17-cv-03014-VEC-OTW Document 81-13                    Filed 06/15/18     Page 3 of 3

Thank you for speaking with me on the phone today. I’m following up on our telephone conversations to let
you know that DHS has informed me that in addition to Win West, DH$ will make a bed available for you
tonight at any of the following sites, which can also reasonably accommodate your vaginal dilation needs:



Stadium (Bronx)

Pam Place (Queens)

Park Slope (Brooklyn)

Magnolia’s House (Brooklyn).



If you would like a bed at one of these sites, please let me know as soon as possible,



Thank you,



Evan Schnittman

Senior Counsel

New York City Law Department

General Litigation Division

100 Church Street, Room 2-$2

New York, New York 10007

56%(l3

( [) 356-B76() (fax)

cschnit@lawyçgtv




                                                        2
